WEBB, Judge.
In his first assignment of error the defendant argues that the trial court erred in permitting the prosecutor to question the defendant repeatedly concerning his failure to report the murder to the police. The following occurred on cross-examination:
Q: But you never told it [the defendant’s version of events] until the police went up there after you?
A: I never told anything to the police until now.
Q: You never told them anything until now?
A: No, sir.
Q: You never even told them this story about the two guys, did you?
A: No, sir.
Q: They asked you?
A: They asked me about it, yes, sir.
Q: And you refused to tell them, didn’t you?
A: Yes, sir.
Q: To tell them anything at all?
A: That’s my right.
Mr. BoshameR: Objection.
The Court: Well, that objection is sustained. Ladies and Gentlemen of the Jury, disregard counsel’s question and disregard the witness’ answer.
Later on cross-examination the prosecutor asked the defendant:
Q: Well, didn’t you say before the break that you called him [Captain Rose] to tell him that you didn’t want to talk to him?
*80A: Yes, sir, I told him that I didn’t want to talk to him but if he needed to get with me about something that I was here.
Q: But you refused to talk to him?
A: Yes, sir, about the case.
Q: And you never did talk to him about the case?
A: No.
After this exchange the court sustained defense counsel’s objection but did not instruct the jury to disregard the question and answer. Still later the prosecutor asked the defendant:
Q: You knew that you’d be found sooner or later, didn’t you?
A: I just knew that I needed to come back and get this right.
Q: But you also knew that you didn’t need to tell Captain Rose about it?
A: That’s what my lawyer —
The court again sustained defense counsel’s objection without instructing the jury to disregard the question and answer.
The defendant contends that the prosecutor’s repeated references to the defendant’s failure to report to police his version of the crime abridged the defendant’s right to remain silent. The United States Supreme Court held in Doyle v. Ohio, 426 U.S. 610, 49 L.Ed. 2d 91, 96 S.Ct. 2240 (1976) that when a defendant testifies he may not be cross-examined in regard to his remaining silent after he has been warned by the officers of his right to remain silent. In Jenkins v. Anderson, 447 U.S. 231, 65 L.Ed. 2d 86, 100 S.Ct. 2124 (1980) the Supreme Court held that a defendant may be cross-examined in regard to pre-arrest failure to tell the officers of a defense he asserts at trial. We followed this rule in State v. Burnett, 39 N.C. App. 605, 251 S.E. 2d 717, disc. rev. denied, 297 N.C. 302, 254 S.E. 2d 924 (1979). The defendant consulted an attorney in late March or April of 1983. The defendant did not tell the investigating officers anything about the two men he says attacked him and Ms. Ballard during the approximately nine months between the time of the incident and the date he first consulted an attorney. The State was entitled to cross-ex*81amine him as to the failure to so tell the officers during this period. This was the main thrust of the questions asked of the defendant on cross-examination. Although some of the questions may have involved a time after he was given his Miranda warnings we do not believe the defendant was prejudiced. The State elicited, as it had the right to do, testimony that defendant for a period of nine months did not tell the officers he had information in regard to a criminal investigation. We do not believe he was prejudiced because some of the testimony showed he did not tell them of this information after he had received a Miranda warning.
The defendant called as a witness an attorney whom he contacted when he returned from Mexico. The attorney testified in corroboration of the testimony of defendant. The attorney testified on direct examination that he advised the defendant not to talk to the officers about the case. This colloquy then occurred.
Q: Did you talk to him about what would likely happen if he did talk to somebody about it?
A: I told him that it was my opinion that if he recounted to the investigators the events that he recounted to me—
Mr. McFayden: Judge, I’m going to object and move to strike his opinion.
The COURT: Well, that motion to strike is allowed.
The defendant contends it was error to strike this testimony because it was relevant to show his flight was not from a consciousness of guilt but was on the advice of his attorney. We note that the principal evidence of flight by the defendant was his trip to Mexico which occurred before he consulted an attorney. At any rate we believe there was sufficient testimony from the attorney admitted without objection as to the advice given the defendant not to talk to law enforcement officers that the defendant was not prejudiced by the exclusion of this testimony.
On cross examination of the attorney the following colloquy occurred:
Q: Okay. Now you remember talking with Special Agent Smith on the telephone?
A: Yes.
*82Q: And Special Agent Smith told you that he would like to sit down with you and your client and discuss this case?
A: He may have.
Q: And you told him that Terry would be going out of town and that you were pretty busy and you’d have to get back together on that?
Mr. BOSHAMER: Objection, Your Honor.
The COURT: Overruled.
Q: (Mr. McFayden) Do you recall that, sir?
A: Not specifically, but I may very well have said that, that I would be unable at that time to meet with him, but I don’t recall.
Q: And there never came a date when you and Terry Moore sat down with the officers, or any officer?
A: There did not.
The defendant contends it was error to allow this testimony as to the defendant’s not talking to law enforcement officers on the advice of his attorney. The defendant elicited testimony from the attorney as to his advice to the defendant not to talk to the investigative officers. We hold it was not error to allow the State to elicit in more detail testimony as to this advice.
The defendant’s next assignment of error concerns the trial court’s finding as a non-statutory aggravating factor at sentencing that the defendant admitted during cross-examination that he had committed four criminal offenses punishable by more than 60 days’ confinement for which he was never charged.
G.S. 15A-1340.4(a) provides in part:
If the judge imposes a prison term, ... he must impose the presumptive term provided in this section unless, after consideration of aggravating or mitigating factors, or both, he decides to impose a longer or shorter term. ... In imposing a prison term, the judge . . . may consider any aggravating and mitigating factors that he finds are proved by the preponderance of the evidence, and that are reasonably related *83to the purposes of sentencing, whether or not such aggravating or mitigating factors are set forth herein.
One of the aggravating factors the judge is required to consider under the statute is whether “[t]he defendant has a prior conviction or convictions for criminal offenses punishable by more than 60 days’ confinement.” G.S. 15A-1340.4(a)(1)(o). In State v. Thompson, 60 N.C. App. 679, 300 S.E. 2d 29, modified on other grounds, 309 N.C. 421, 307 S.E. 2d 156 (1983), this Court held that a defendant’s statement during cross-examination that he had previously been convicted of two felonies was credible evidence and was sufficient to support the aggravating factor that the defendant had prior convictions for offenses punishable by 60 days’ confinement under G.S. 15A-1340.4(a)(1)(o). In the instant case the defendant admitted during cross-examination that he had previously committed the crimes of possession of a schedule I controlled substance, LSD, sale of a schedule VI controlled substance, marijuana, breaking or entering and larceny. This testimony was sufficient to support the court’s finding this factor. These offenses are all punishable by more than 60 days’ confinement. If the fact of a defendant’s prior convictions punishable by 60 days’ confinement is reasonably related to the purposes of sentencing, we believe the fact of a defendant’s admitted commission of prior criminal offenses also punishable by 60 days’ confinement is reasonably related to the purposes of sentencing. This assignment of error is overruled.
In his last assignment of error the defendant argues that the trial court erred in failing to, find as a factor in mitigation that the defendant was 17 years old at the time of the crime. The defendant does not contend that there is a statutory mitigating factor that specifically applies but argues that age is something which is taken into account in many situations under our law and should be taken into account in this case. We believe a person at 17 years of age should be as well aware as any person of the wrong involved in the commission of murder. We do not believe the court abused its discretion in failing to find this mitigating factor.
No error.
Judge Martin concurs.
*84Judge BECTON concurs in part and dissents in part.